     Case 19-40067-elm11 Doc 159 Filed 03/05/19                     Entered 03/05/19 15:47:42             Page 1 of 6




The following constitutes the ruling of the court and has the force and effect therein described.



Signed March 5, 2019
                                           United States Bankruptcy Judge
______________________________________________________________________




                              IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE NORTHERN DISTRICT OF TEXAS
                                        FORT WORTH DIVISION

     In re:                                                   §
                                                              §             Case No. 19-40067
                                  1
     SOVRANO, LLC, et al.,                                    §
                                                              §             Chapter 11
              Debtors.                                        §
                                                              §             (Jointly Administered)
                                                              §

          ORDER GRANTING MOTION FOR ORDER ESTABLISHING PROCEDURES
              FOR INTERIM COMPENSATION AND REIMBURSEMENT OF
                        EXPENSES FOR PROFESSIONALS

              CAME ON FOR CONSIDERATION, the Debtors’ Motion for Order Establishing

     Procedures for Interim Compensation and Reimbursement of Expenses for Professionals (the

     “Motion”); and the Court having found that the relief requested in the Motion is in the best

     interests of the Debtors and their respective estates, creditors, and equity security holders; and

     the Court having found that proper and adequate notice of the Motion and hearing thereon has


     1
       The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, are as follows: Sovrano, LLC (1470); Mr. Gatti’s, LP (0879); Gatti’s Great Pizza, Inc. (6061); Gigi’s
     Cupcakes, LLC (8356); Gigi’s Operating, LLC (0621); Gigi’s Operating II, LLC (8396); and KeyCorp, LLC (1251).

     ORDER GRANTING MOTION FOR ORDER ESTABLISHING PROCEDURES FOR INTERIM
     COMPENSATION AND REIMBURSEMENT OF EXPENSES FOR PROFESSIONALS                                            PAGE 1 OF 6
Case 19-40067-elm11 Doc 159 Filed 03/05/19           Entered 03/05/19 15:47:42         Page 2 of 6



been given and that no other or further notice is necessary; and the Court having found that good

and sufficient cause exists for the granting of the relief requested in the Motion after having

given due deliberation upon the Motion and all of the proceedings had before the Court in

connection with the Motion, it is HEREBY ORDERED THAT:

       1.     The Motion is GRANTED as set forth herein.

       2.     All Professionals in these chapter 11 cases may seek compensation in accordance

with the following procedures (the “Fee Procedures”):

              a)      On or before the tenth (10th) day of each month following
                      the month for which compensation and reimbursement of
                      expenses is sought, each Professional shall submit by email
                      a monthly statement that contains (i) a description of the
                      services rendered, (ii) the time spent, (iii) the hourly rates
                      charged and (iv) the name of the attorney, accountant, other
                      professional or paraprofessional performing the work (the
                      “Monthly Statement”) to the following parties (collectively,
                      the “Notice Parties”): (i) counsel for the Debtors, Kelly
                      Hart & Hallman LLP, 201 Main Street, Suite 2500, Fort
                      Worth, Texas 76102, Attn: Michael McConnell
                      (michael.mcconell@kellyhart.com) and Nancy Ribaudo
                      (nancy.ribaudo@kellyhart.com); (ii) Sovrano, LLC, 550
                      Bailey Avenue, Suite 650, Fort Worth, Texas 76107, Attn:
                      Dawn Ragan (dawn.ragan@cr3partners.com); (iii) the
                      Office of the United States Trustee, 1100 Commerce Street,
                      Room 976, Dallas, Texas 75242, Attn: Erin Schmidt
                      (erin.schmidt2@usdoj.gov); (iv) counsel to Equity Bank,
                      Norton Rose Fulbright US LLP, 2200 Ross Avenue, Suite
                      3600, Dallas, Texas 75201, Attn: Toby L. Gerber
                      (toby.gerber@nortonrosefulbright.com) and John Schwartz
                      (john.schwartz@nortonrosefulbright.com) and Hinkle Law
                      Firm LLC, 1617 North Waterfront Parkway, Suite 40,
                      Wichita, Kansas 67206-6639, Attn: Edward J. Nazar
                      (enazar@hinklaw.com). The Monthly Statements will not
                      be filed with the Court.

              b)      Each Notice Party shall have fourteen (14) days after the
                      date of service of the Monthly Statement (the “Objection
                      Period”) to raise written objections, if any. At the
                      expiration of the Objection Period, the Debtors shall
                      promptly pay the Professional 80% of the fees and 100% of
                      the expenses requested in each Monthly Statement, except

ORDER GRANTING MOTION FOR ORDER ESTABLISHING PROCEDURES FOR INTERIM
COMPENSATION AND REIMBURSEMENT OF EXPENSES FOR PROFESSIONALS                            PAGE 2 OF 6
Case 19-40067-elm11 Doc 159 Filed 03/05/19           Entered 03/05/19 15:47:42        Page 3 of 6



                      such fees or expenses that are subject to an objection
                      pursuant to subparagraph (c) below.

              c)      In the event any Notice Party has an objection to a Monthly
                      Statement, such objecting party shall, within the Objection
                      Period, serve upon the respective Professional and each of
                      the other Notice Parties a written notice of objection (the
                      “Objection Notice”), setting forth the precise nature of the
                      objection and the amount at issue. Thereafter, the objecting
                      party and the Professional to whose Monthly Statement an
                      objection has been served shall attempt to resolve the
                      objection consensually. If, however, the parties are unable
                      to reach an agreement on the objection within ten days after
                      service of the Objection Notice, the Professional whose
                      Monthly Statement is subject to an objection shall have the
                      option of (i) filing the Objection Notice, together with the
                      request for payment of the disputed amount, with the Court,
                      or (ii) foregoing payment of the disputed amount until the
                      next hearing on an Interim Fee Application or Final Fee
                      Application (each, as defined herein), at which time the
                      Court will consider and dispose of the Objection Notice, if
                      requested. However, the Debtors will be required to pay
                      promptly any portion of the fees and disbursements
                      requested that are not the subject of an Objection Notice.

              d)      The first Monthly Statement shall be submitted by each of
                      the Professionals by March 10, 2019, and shall cover the
                      period from the commencement of these cases through
                      February 28, 2019.

              e)      Any Professional who fails to serve a Monthly Statement
                      for a particular month may subsequently submit a
                      consolidated Monthly Statement for such month(s).

              f)      Neither the payment nor the failure to pay, in whole or in
                      part, monthly interim compensation and reimbursement as
                      provided herein shall bind any party in interest or the Court
                      with respect to the allowance of applications for
                      compensation and reimbursement of Professionals.

              g)      The service of an Objection Notice shall not prejudice the
                      objecting party’s right to object to any fee application made
                      to the Court in accordance with the Bankruptcy Code on
                      any ground, whether or not raised in the Objection Notice.
                      Furthermore, the decision by any party not to serve an
                      Objection Notice to a Monthly Statement shall not be a
                      waiver of any kind or prejudice that party’s right to object

ORDER GRANTING MOTION FOR ORDER ESTABLISHING PROCEDURES FOR INTERIM
COMPENSATION AND REIMBURSEMENT OF EXPENSES FOR PROFESSIONALS                           PAGE 3 OF 6
Case 19-40067-elm11 Doc 159 Filed 03/05/19             Entered 03/05/19 15:47:42          Page 4 of 6



                      to any fee application subsequently made to the Court in
                      accordance with the Bankruptcy Code.

              h)      Beginning with the period ending on March 31, 2019, and
                      at three-month intervals (the “Interim Period”), each of the
                      Professionals may file with the Court and serve on the
                      Notice Parties an application for interim approval and
                      allowance of compensation and reimbursement of expenses
                      incurred during the Interim Period (each, an “Interim Fee
                      Application”). Each Professional shall serve notice of its
                      Interim Fee Application (which identifies the Professional
                      seeking compensation, discloses the period for which the
                      payment of compensation and reimbursement of expenses
                      is sought) on all parties on the official service list filed with
                      the Court. These parties shall have twenty one (21) days
                      after service of an Interim Fee Application to object
                      thereto. The first Interim Fee Application should cover the
                      Interim Fee Period from the Petition Date through and
                      including March 31, 2019. Notwithstanding anything to
                      the contrary in the Notice Procedures, a Professional may
                      file a fee application in accordance with any procedures
                      established by a chapter 11 plan in these cases and
                      confirmed by the Court.

              i)      The Debtors will request that the Court schedule a hearing
                      on the Interim Fee Applications at least once every three
                      months or at such other intervals as the Court deems
                      appropriate. The Court, in its discretion, may approve an
                      uncontested Interim Fee Application without the need for a
                      hearing upon the Professional’s filing of a certificate of no
                      objection. Upon and to the extent of allowance by the
                      Court of a Professional’s Interim Fee Application, the
                      Debtors shall be authorized to promptly pay such
                      Professional all unpaid requested fees (including the 20%
                      holdback and expenses).

              j)      Professionals shall file final applications for compensation
                      and reimbursement (the “Final Fee Applications”) by such
                      deadline as may be established in a confirmed chapter 11
                      plan or in an order of this Court. All Final Fee
                      Applications shall comply with the applicable provisions of
                      the Bankruptcy Code, the Bankruptcy Rules, the Local
                      Bankruptcy Rules, and orders of this Court.

              k)      Notice given in accordance with this Order shall be deemed
                      sufficient and adequate and in full compliance with the


ORDER GRANTING MOTION FOR ORDER ESTABLISHING PROCEDURES FOR INTERIM
COMPENSATION AND REIMBURSEMENT OF EXPENSES FOR PROFESSIONALS                               PAGE 4 OF 6
Case 19-40067-elm11 Doc 159 Filed 03/05/19           Entered 03/05/19 15:47:42       Page 5 of 6



                      applicable provisions of the Bankruptcy Code, the
                      Bankruptcy Rules, and the Local Bankruptcy Rules.

               l)     The Debtors will include all payments to Professionals in
                      their monthly operating reports, detailed so as to state the
                      amount paid to each of the Professionals.

       3.      In each Interim Fee Application and Final Fee Application, all Professionals who

have been or are hereafter retained pursuant to §§ 327 or 328 of the Bankruptcy Code shall apply

for compensation for professional services rendered and reimbursement of expenses incurred in

connection with the Debtors’ chapter 11 cases in compliance with §§ 330 and 331 of the

Bankruptcy Code and applicable provisions of the Bankruptcy Rules, the Local Rules, and any

other applicable procedures and orders of this Court and all Professionals who are attorneys

retained pursuant to §§ 327 or 328 of the Bankruptcy Code shall make a reasonable effort to

comply with the requests for information and additional disclosures from the U.S. Trustee as set

forth in the U.S. Trustee Guidelines.

       4.      All Interim Fee Applications and Final Fee Applications shall comply with the

Court’s Guidelines For Compensation and Expense Reimbursement of Professionals and any

other applicable guidelines and court orders.

       5.      All time periods set forth in this Order shall be calculated in accordance with

Bankruptcy Rule 9006(a).

       6.      The Debtors are authorized to take all actions necessary to effectuate the relief

granted pursuant to this Order in accordance with the Motion.

       7.      The requirements of Bankruptcy Rule 6004(a) are waived.

       8.      Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Order

shall be immediately effective and enforceable upon entry of this Order.




ORDER GRANTING MOTION FOR ORDER ESTABLISHING PROCEDURES FOR INTERIM
COMPENSATION AND REIMBURSEMENT OF EXPENSES FOR PROFESSIONALS                          PAGE 5 OF 6
Case 19-40067-elm11 Doc 159 Filed 03/05/19            Entered 03/05/19 15:47:42      Page 6 of 6



       9.      This Court retains jurisdiction to hear and determine all disputes arising from or

related to the implementation, interpretation, or enforcement of this Order.

                                  # # # END OF ORDER # # #

Submitted by:

/s/ Nancy Ribaudo
Nancy Ribaudo
Texas Bar I.D. 24026066
nancy.ribaudo@kellyhart.com
KELLY HART & HALLMAN LLP
201 Main Street, Suite 2500
Fort Worth, Texas 76102
Telephone: (817) 332-2500
Telecopier: (817) 878-9280

Counsel for Debtors and Debtors-in-Possession

2869051v1




ORDER GRANTING MOTION FOR ORDER ESTABLISHING PROCEDURES FOR INTERIM
COMPENSATION AND REIMBURSEMENT OF EXPENSES FOR PROFESSIONALS                           PAGE 6 OF 6
